Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in this application.
Claim 16 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tijs et al. (2015/0196780 same as WO 2014/024115; IDS) in view of Magnenat-Thalmann et al, (N. Magnenat-Thalmann, L. Yahia-Cherif and H. Seo, “Modeling Anatomical-Based .

Regarding claim 15, Tijs teaches a medical system (e.g., a system for radiotherapeutic treatment of a patent, Tijs: [0012] L.2-3 and Fig. 1; reproduced below for reference

    PNG
    media_image1.png
    514
    419
    media_image1.png
    Greyscale

), comprising: 
at least one computer (e.g., a computer 17 for controlling the motion control system; Tijs: [0028] L.1-2);  
at least one electronic data storage device storing at least first three-dimensional surface data (e.g., The computer 17 further comprises a storage means 15 and a user interface 16, which are also coupled to the processor 14.  Tijs: [0028] L.6-8. The raw input data and/or the results of the data analysis may be temporarily or permanently stored on the storage means 15.  Tijs: [0029] L.11-13. The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  Tijs: [0029] L.1-3.  See 15_1 below) that describes an outer contour of a body part of a patient at a first point in time (e.g., Initially, the patient is placed in the desired positions where the right arm 202 and right leg 204 are placed in their respective desired positions shown with dashed contours 212 and 214 respectively.  Tijs: Fig. 2; reproduced below for reference.

    PNG
    media_image2.png
    949
    797
    media_image2.png
    Greyscale

); and 
a medical device for carrying out a medical procedure on the patient (e.g., Not shown in this schematic picture are the linear accelerator (LINAC) and the LINAC gantry, circling the patient 20 during treatment. Tijs: [0026] L.5-7), the medical device comprising a display device (e.g., Preferably, a display screen 18 is provided and also coupled to the processor 14 for providing information about the operation of the system.  Tijs: [0028] L.9-12), 
wherein the at least one computer is operably coupled with: 
the at least one electronic data storage device (e.g., storage means 15; Tijs: [0028] L.6-7) for acquiring, from the at least one data storage device, at least the first three-dimensional surface data (e.g., The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  Tijs: [0029] L.1-3.  Initially, the patient is placed in the desired positions where the right arm 202 and right leg 204 are placed in their respective desired positions shown with dashed contours 212 and 214 respectively.  Tijs: Fig. 2. The first surface data is the area of the image with head 201, a right arm 212 (desired position), a left arm 203, a right leg 214 (desired position), a left leg 205 and a torso 206 are represented.  Tijs: [0033] L.4-6 and Fig. 2.  See 15_1 below), and 
the medical device for issuing a control signal to the medical device for controlling (e.g., According to a first aspect of the invention, this object is achieved by providing a system for radiotherapeutic treatment of a patient, the system comprising a patient carrier for receiving the patient, means for monitoring positions of at least two different body parts of the patient, a processor, coupled to the means for monitoring positions, the processor being operative to analyze the monitored positions to determine, for each body part of the at least two body parts, a displacement of the respective body part with respect to a particular desired position, and feedback means, coupled to the processor, for interacting with the patient to provide feedback concerning the displacement of the respective body part.  Tijs: [0012]. Instead of only providing information, the feedback means may be arranged for, in dependence of the detected displacement, restricting a freedom of movement for the respective body part or even for moving the respective body part to undo the displacement.  Tijs: [0014] L.13-17.  It is obvious that the feedback signal is a control signal to restrict the freedom of movement or to undo the displacement for the respective body part), on the basis of movement instruction data, displaying, by the display device, an instruction specifying movement to be performed by one or more rigid anatomic structures of the patient (e.g., FIG. 2 shows an exemplary image as displayed during use of the system of FIG. 1.  The image comprises a schematic representation of the patient 200, divided into six separate body parts 201-206.  In the image a head 201, a right arm 202, a left arm 203, a right leg 204, a left leg 205 and a torso 206 are represented.  The right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions.  Color coding may be used for indicating the extent of the displacement.  For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange.  The body parts that are in their correct positions may, e.g., be colored green.  Optionally, a contour 212, 214 of the incorrectly placed body part in its desired position is displayed to better inform the patient 20 of a required compensating movement.  Alternatively, an arrow 222 may indicate the desired direction of movement. Tijs: [0033] and Fig. 2.  The color coding and the arrow are taken as instructions of the compensating movement). 
While Tijs does not explicitly teach, Magnenat-Thalmann teaches:
(15_1). three-dimensional surface data (e.g., We present two complementary methodologies to automatically generate 3D surfaces of human bodies including internal bones. The first methodology is a data-driven approach and uses a database of human bodies in conjunction with a learning model synthesizer to create 3D surfaces subject to desired shape and size. In the second methodology, we use medical scanning devices to capture the internal anatomy of the individual and reconstruct 3D surfaces of bones. The final result is an animatable human body including skin external surface as well as the internal skeleton. Magnenat-Thalmann: Abstract.   Therefore, more realistic animation can be obtained using 3D surfaces of human bodies including internal bones);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Magnenat-Thalmann into the teaching of Tijs so as to generate realistic controllable 3D surfaces of bodies using a database of 3D scans.

Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Tijs et al. (2015/0196780 same as WO 2014/024115; IDS) in view of Magnenat-Thalmann et al, (N. Magnenat-Thalmann, L. Yahia-Cherif and H. Seo, “Modeling Anatomical-Based Humans,” Proceedings of the Third International Conference on Image and Graphics (ICIG’04), 2004, IEEE) and further in view of Nakajima (2013/0050225).

Regarding claim 1, Tijs teaches a computer-implemented medical method for determining a movement instruction for correcting the posture of a patient (e.g., A system and method for radiotherapeutic treatment of a patient (20) are provided.  The system comprises a patient carrier (11) for receiving the patient (20), means for monitoring (12) positions of at least two different body parts of the patient (20), … and means for interacting with the patient (20) and to provide feedback concerning the displacement of the respective body part.  Tijs: Abstract; [0020]) having a body part (e.g., An orange arm may, e.g., indicate that a small arm movement is needed and a red arm indicates a larger movement is required.  Tijs: [0018] L.4-6 and Fig. 2), the method comprising: 
acquiring first three-dimensional surface data that describes an outer contour of the body part of the patient at a first point in time (e.g., The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  Tijs: [0029] L.1-3.  Initially, the patient is placed in the desired positions where the right arm 202 and right leg 204 are placed in their respective desired positions shown with dashed contours 212 and 214 respectively.  Tijs: Fig. 2.  See 1_1 below for three-dimensional surface data);  
determining first skeleton model data based on the first three-dimensional surface data, wherein the first skeleton model data describes first geometries of one or more rigid anatomic structures of the patient (see 1_1 and 1_2 below);  
acquiring second three-dimensional surface data that describes an outer contour of the patient at a second point in time (e.g., The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  Tijs: [0029] L.1-3.  Preferably, input data from multiple different position monitoring means is combined to improve the accuracy of the analysis.  The data analysis reveals whether the position of different body parts of the patient 20 is correct and whether these body parts are being moved or kept in position.  The raw input data and/or the results of the data analysis may be temporarily or permanently stored on the storage means 15. Tijs: [0029] L.6-13.  See 1_1 below for three-dimensional surface data);  
determining second skeleton model data based on the second three-dimensional surface data, wherein the second skeleton model data describes second geometries of the one or more rigid anatomic structures of the patient (see 1_1 and 1_3 below);  
determining skeleton difference data based on the first skeleton model data and on the second skeleton model data, wherein the skeleton difference data describes a difference between the first geometries and the second geometries (e.g., The position and movements of the patient 20 and different body parts of the patient 20 are then compared to, e.g., desired positions and maximum allowable deviations from the desired positions.  When the displacement exceeds a certain threshold, a warning may be provided, indicating that the user should stop moving the corresponding body part. Tijs: [0029] L.13-18.  The monitoring step 31 is followed by an analysis step 32 in which the input data from the monitoring means is analyzed in order to determine whether the patient 20 is in a correct position and posture.  For each body part a displacement with respect to a desired position is calculated.  Tijs: [0035] L.6-10. The deviation from desired positions are difference data between the current positions from the desired positions of the monitored body parts, for example left arm 202 and left leg 204.  See 1_2 and 1_3 below);  
determining movement instruction data based on the skeleton difference data and the second skeleton model data, wherein the movement instruction data describes movement to be performed by the one or more rigid anatomic structures in order to minimize the difference (e.g., When the analysis leads to the conclusion that the deviation is somewhat too large, but the body part is already moving in the right direction, no feedback may be needed at all.  Similarly, if the deviation is still within acceptable limits but the body part is moving in the wrong direction, a warning may already be provided.  Also a speed of movement of a body part may be determined and compared to a certain allowable margin. Tijs: [0029] L.21-28. If the analysis shows that the patient position should be corrected, feedback means 13, coupled to the processor 14 are instructed to communicate the need for compensating movements. Tijs: [0030] L.1-4. In an embodiment, the processor is further operative to determine a need for a compensating movement of the respective body part and the feedback means are arranged for communicating the need for the compensating movement of the respective body part.  The need may be communicated as a simple and instructive way, e.g. ‘Move your left arm to this position’.  Alternatively the need is communicated in a more gradual and warning way, e.g. left arm is slightly out of position (40% of threshold value).  If things get worse, you will have to move it'. Tijs: [0015]. In this embodiment the processor may further be operative to determine a desired extent of the compensating movement and the display means may be arranged for using color coding for indicating the desired extent. … Also audible instructions may be used for indicating direction and extent: “Please move your left arm slightly closer to your body”.  Also combinations of visual and audible instructions may be used. Tijs: [0018].  See also 1_2 and 1_3 below). 
While Tijs does not explicitly teach, Magnenat-Thalmann teaches:
(1_1). three-dimensional surface data (e.g., We present two complementary methodologies to automatically generate 3D surfaces of human bodies including internal bones. The first methodology is a data-driven approach and uses a database of human bodies in conjunction with a learning model synthesizer to create 3D surfaces subject to desired shape and size. In the second methodology, we use medical scanning devices to capture the internal anatomy of the individual and reconstruct 3D surfaces of bones. The final result is an animatable human body including skin external surface as well as the internal skeleton. Magnenat-Thalmann: Abstract.   Therefore, more realistic animation can be obtained using 3D surfaces of human bodies including internal bones);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Magnenat-Thalmann into the teaching of Tijs so as to generate realistic controllable 3D surfaces of bodies using a database of 3D scans.
While the combined teaching of Tijs and Magnenat-Thalmann does not explicitly teach, Nakajima teaches:
(1_2, 1_3). determining first/second skeleton model data based on the first/second three-dimensional surface data (e.g., We present two complementary methodologies to automatically generate 3D surfaces of human bodies including internal bones. The first methodology is a data-driven approach and uses a database of human bodies in conjunction with a learning model synthesizer to create 3D surfaces subject to desired shape and size. In the second methodology, we use medical scanning devices to capture the internal anatomy of the individual and reconstruct 3D surfaces of bones. The final result is an animatable human body including skin external surface as well as the internal skeleton. Magnenat-Thalmann: Abstract), wherein the first skeleton model data describes first/second geometries of one or more rigid anatomic structures of the patient (e.g., According to another aspect of the present invention, there is provided a control point setting apparatus including a storage unit that stores motion information of a plurality of motion reference points set in a region of a moving subject model included in a reference image, the control point setting apparatus including: Nakajima: [0012]; a specifying unit which specifies positional information related to respective positions of the plurality of motion reference points in the region of the moving subject model based on model skeleton information related to a skeleton of the moving subject model; Nakajima: [0013]; an obtaining unit which obtains a subject image including a subject region; and Nakajima: [0014]; a control point setting unit which sets a plurality of motion control points related to motion control for the subject region at respective positions individually corresponding to the plurality of motion reference points in the subject region based on subject skeleton information related to the skeleton of the subject of the subject image obtained in the obtaining unit and on the positional information specified in the specifying unit. Nakajima: [0015]. Specifically, the first skeleton information obtaining unit 306a obtains the motion information 305a from the storage unit 305, implements thinning processing to create a line image composed of pixels with a width of a predetermined number (for example, one) for image data of the reference image P1 related to the motion information 305a concerned, that is, of the reference image P1 (refer to FIG. 8A) showing the position of the model region 1A of the moving subject model, and creates a model skeleton line image P1a (refer to FIG. 8B) as the model skeleton information.  Nakajima: [0096] and Figs. 8A and 8B. For example, the first skeleton information obtaining unit 306a applies the Hilditch algorithm to the image data of the reference image P1, and repeats a search and deletion of images which satisfy a variety of conditions such that, in the image concerned, end points as boundary points should not be deleted, isolated points should be preserved, and connectedness should be preserved, thereby creating the model skeleton line image P1a. Nakajima: [0097]. In a similar way to the first skeleton information obtaining unit 306a, the second skeleton information obtaining unit 306c applies the Hilditch algorithm to the image data of the mask image P2, and repeats a search and deletion of images which satisfy a variety of conditions such that, in the image concerned, end points as boundary points should not be deleted, isolated points should be preserved, and connectedness should be preserved, thereby creating the subject skeleton line image.  Nakajima: [0105].  Therefore, the skeleton line image (model data) is obtained by applying a thinning processing (such as the Hilditch algorithm) to the image data P1 and P2 (the reference image and the monitored image with body parts moved of Tijs) and to create line images.  Furthermore, the skeleton point setting unit 306d sets a plurality of model skeleton points S in the model region 1A of the reference image P1. Nakajima: [0107].  Moreover, the skeleton point setting unit 306d sets a plurality of subject skeleton points I in the subject region of the subject clipped image (in the subject region 2A of the mask image P2 (refer to Fig. 10A). Nakajima: [0128] L.3-6). Nakajima: [0127]); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakajima into the combined teaching of Tijs and Magnenat-Thalmann so that the comparison between two images can be efficiently simplified to comparing lines (and points).

Regarding claim 2, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 1, further comprises: 
acquiring anatomy constraint data that describes anatomical movement constraints for the one or more rigid anatomic structures, wherein the anatomical movement constraints comprises range of motion constraints (e.g., The position and movements of the patient 20 and different body parts of the patient 20 are then compared to, e.g., desired positions and maximum allowable deviations from the desired positions.  When the displacement exceeds a certain threshold, a warning may be provided, indicating that the user should stop moving the corresponding body part.  Tijs: [0029] L.13-18), 
wherein the determining movement instruction data comprises determining the movement instruction data based on the anatomy constraint data (e.g., The threshold may only involve a maximum allowable displacement, but may also be a combination of a position and a current direction of movement.  When the analysis leads to the conclusion that the deviation is somewhat too large, but the body part is already moving in the right direction, no feedback may be needed at all.  Similarly, if the deviation is still within acceptable limits but the body part is moving in the wrong direction, a warning may already be provided.  Also a speed of movement of a body part may be determined and compared to a certain allowable margin.  Tijs: [0029] L.18-28). 
 
Regarding claim 3, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 2, wherein the anatomy constraint data describes the anatomical movement constraints for at least one of the one or more rigid anatomic structures specifically for the patient (e.g., In the image a head 201, a right arm 202, a left arm 203, a right leg 204, a left leg 205 and a torso 206 are represented.  The right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions.  Color coding may be used for indicating the extent of the displacement.  For example, the  showing a larger displacement may be colored red and the  showing a smaller displacement may be colored orange. Tijs: [0033] L.4-13 and Fig. 2; reproduced below for reference.

    PNG
    media_image3.png
    632
    535
    media_image3.png
    Greyscale

). 
 
Regarding claim 4, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 1, further comprising determining the movement instruction data starting with the determination of the movement to be performed by those of the one or more rigid anatomic structures which are comprised in the same limb of the patient (e.g., In a preferred embodiment, the feedback means comprise display means for displaying a body representing figure and for indicating, for each body part of the at least two body parts, the need for the compensating movement by visually highlighting a respective one of the at least two body parts in the body representing figure.  When seeing his own movements, required movements or desired positions for specific body parts, the user obtains an increased control over his position.  Highlighting a left leg means that the left leg should be moved.  Highlighting a head means that the head should be moved. Tijs: [0017] L.1-10. In this embodiment the processor may further be operative to determine a desired extent of the compensating movement and the display means may be arranged for using color coding for indicating the desired extent.  An orange arm may, e.g., indicate that a small arm movement is needed and a red arm indicates a larger movement is required.  Such an indication helps the patient not to overcompensate or undercompensate the earlier undesired motion.  The required direction of movement may, e.g., be indicated using arrows, a silhouette of the body part at its desired position.  Also audible instructions may be used for indicating direction and extent: "Please move your left arm slightly closer to your body".  Tijs: [0018] L.1-12). 
 
Regarding claim 5, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 1, wherein the movement instruction data is determined starting with the determination of the movement to be performed by the most proximal of the rigid anatomic structures and/or ending with the determination of the movement to be performed by the most distal of the rigid anatomic structures (e.g., Color coding may be used for indicating the extent of the displacement.  For example, the Tijs: [0033] L.8-13.  It is obvious that the deviation of body parts from the desired position are ranked from small to large and different color codes are assigned to the deviations such that the user correct the red deviation first and then the orange.  Thus, it is obvious that large deviation (displacement) has to be corrected first as the x-ray is not directed to the patient’s tumor correctly and should be corrected such that radiation therapy is better delivered to cancerous tumors. Tijs: [0007] L.5-7). 

Regarding claim 6, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 1, further comprising: determining surface deviation data based on the first three-dimensional surface data and the second three-dimensional surface data (e.g., For example, the Tijs: [0033] L.9-12. Optionally, a contour 212, 214 of the incorrectly placed body part in its desired position is displayed to better inform the patient 20 of a required compensating movement. Tijs: [0033] L.13-16 and Fig. 2.  The deviation of leg arm and leg from positions 212 and 214 to 202 and 204 respectively.  The body parts and the bones (skeleton) are in 3D according to teaching of Magnenat-Thalmann), wherein the surface deviation data describes deviations between the outer contour of the body parts of the patient at the first point in time (e.g., The image with head 201, a right arm 212 (desired position), a left arm 203, a right leg 214 (desired position), a left leg 205 and a torso 206 are represented.  Tijs: [0033] L.4-6 and Fig. 2) and the outer contour of the body parts of the patient at the second point in time (e.g., The image with head 201, a right arm 202, left arm 203, a right leg 204, a left leg 205 and a torso 205 are represented.  Tijs: [0033] L.4-6 and Fig. 2). 
 
Regarding claim 7, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 6, further comprising: 
acquiring target data that describes a geometry of a target for treatment at the first point in time (e.g., the area of the image with head 201, a right arm 212 (desired position), a left arm 203, a right leg 214 (desired position), a left leg 205 and a torso 206 are represented.  Tijs: [0033] L.4-6 and Fig. 2);  and 
determining corrected target data based on the surface deviation data and based on the target data, wherein the corrected target data describes the geometry of the target at the second point in time (e.g., The image with head 201, a right arm 202, left arm 203, a right leg 204, a left leg 205 and a torso 205 are represented.  Tijs: [0033] L.4-6 and Fig. 2.  The corrected area is the difference between the displaced right arm 202 and the desired (reference) right arm 212 and the displaced right leg 204 and the desired (reference) right leg 214.  Tijs: Fig. 2.  This displacement is determined so that the user is provided information to move back the arm and leg back to the desired positions). 
 
Regarding claim 8, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 1, further comprising: 
determining movement instruction display data based on the movement instruction data, wherein the movement instruction display data describes an instruction specifying movement to be performed by at least one rigid anatomic structure (e.g., In this embodiment the processor may further be operative to determine a desired extent of the compensating movement and the display means may be arranged for using color coding for indicating the desired extent.  An orange arm may, e.g., indicate that a small arm movement is needed and a red arm indicates a larger movement is required.  Such an indication helps the patient not to overcompensate or undercompensate the earlier undesired motion.  The required direction of movement may, e.g., be indicated using arrows, a silhouette of the body part at its desired position. Also audible instructions may be used for indicating direction and extent: “Please move your left arm slightly closer to your body”.  Also combinations of visual and audible instructions may be used. Tijs: [0018]); and 
controlling a display device based on the movement instruction display data to output the instruction (e.g., In a preferred embodiment, the feedback means comprise display means for displaying a body representing figure and for indicating, for each body part of the at least two body parts, the need for the compensating movement by visually highlighting a respective one of the at least two body parts in the body representing figure.  When seeing his own movements, required movements or desired positions for specific body parts, the user obtains an increased control over his position.  Highlighting a left leg means that the left leg should be moved.  Highlighting a head means that the head should be moved.  Tijs: [0017] L.1-11). 
 
Regarding claim 9, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 8, wherein the instruction specifies movement to be performed by those of the one or more rigid anatomic structures which are comprised in the same limb of the patient (e.g., The need may be communicated as a simple and instructive way, e.g. ‘Move your left arm to this position’.  Alternatively the need is communicated in a more gradual and warning way, e.g. left arm is slightly out of position (40% of threshold value).  If things get worse, you will have to move it'.  Tijs: [0015] L.5-10. In this embodiment the processor may further be operative to determine a desired extent of the compensating movement and the display means may be arranged for using color coding for indicating the desired extent.  An orange arm may, e.g., indicate that a small arm movement is needed and a red arm indicates a larger movement is required.  Such an indication helps the patient not to overcompensate or undercompensate the earlier undesired motion.  The required direction of movement may, e.g., be indicated using arrows, a silhouette of the body part at its desired position.  Also audible instructions may be used for indicating direction and extent: "Please move your left arm slightly closer to your body".  Tijs: [0018].  Highlighting a left leg means that the left leg should be moved.  Tijs: 10-11). 
 
Regarding claim 10, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 7, further comprising: 
determining target display data based on the corrected target data, wherein the target display data describes a virtual object corresponding to the geometry of the target at the second point in time (e.g., For example, the Tijs: [0033] L.9-16 and Fig. 2);  and 
controlling a display device based on the target display data to output the virtual object (e.g., the desired position of the displaced arm and leg are shown with a contour of dashed lines 212 and 214. Tijs: Fig. 2. Alternatively, an arrow 222 may indicate the desired direction of movement.  A length, width or color of the arrow 222 may indicate the required extent of movement. Tijs: [0033] L.16-19). 

Regarding claim 11, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 1, further comprising after acquiring the three-dimensional second surface data: 
acquiring third three-dimensional surface data describing the outer contour of the body part of the patient at a third point in time (e.g., According to a first aspect of the invention, this object is achieved by providing a system for radiotherapeutic treatment of a patient, the system comprising a patient carrier for receiving the patient, means for monitoring positions of at least two different body parts of the patient, a processor, coupled to the means for monitoring positions, the processor being operative to analyze the monitored positions to determine, for each body part of the at least two body parts, a displacement of the respective body part with respect to a particular desired position, and feedback means, coupled to the processor, for interacting with the patient to provide feedback concerning the displacement of the respective body part.  Tijs: [0012].  After the feedback is communicated in communication step 33, the patient 20 may move the respective body part in correction step 34 and the monitoring is continued with new feedback messages as result.  Also if the patient does not move any body part, the monitoring will be continued. Tijs: [0035] L.14-19. Therefore, during the process of radiotherapeutic treatment of a patient, monitoring of body parts with respect to a particular desired positions are performed and feedback is provided for interacting with the patient concerning the displacement of the respective body parts.  It is obvious that after the second point in time, a third image (surface data) is taken at a third point in time to assess the displacement of the body parts from their desired positions);  
determining decision data based on the second three-dimensional surface data and the third three-dimensional surface data, wherein the decision data specifies whether a rigid anatomic structure of the patient has changed between the second point in time and the third point in time (e.g., According to another aspect of the invention a method of controlling patient movements is provided, the method comprising monitoring positions of at least two different body parts of the patient, analyzing the monitored positions to determine, for each body part of the at least two body parts, a displacement of the respective body part with respect to a particular desired position, and providing feedback concerning the displacement of the respective body part. Tijs: [0020]. For example, the Tijs: [0033] L.9-16 and Fig. 2.  At the second point of time, the displacement (x)  and direction of displacement (d) is determined and at a third point of time, the corrective action is assessed to see if the correction is x1 and in the direction of d.  It is obvious that if x1 < x, further correction with x2 = x – x1 in direction of d is required to move the arm/leg to the desired positions);  and 
repeating the method starting with the acquiring the second three-dimensional surface data, if the decision data specifies that the posture of the patient has changed between the second point in time and the third point in time (e.g.,  positions of the different body parts are continuously monitored during the process of radiotherapeutic treatment, the determination of the displacement are repeated and feedback information regarding the displacement and direction of correction is provided repeatedly), 
wherein, while repeating the method, the third point in time is used as the second point in time (e.g., in each determination of displacement and direction of correction, the previous time of determination is taken as the first point in time and the current time of determination is taken as the second point in time). 
 
Regarding claim 12, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 11, wherein at least one of the first three-dimensional surface data, the second three-dimensional surface data or the third three-dimensional surface data is or has been obtained from a series two-dimensional images of the body part of the patient (e.g., For effective operation of the radiotherapy system, it is necessary to include a margin of normal tissue around the tumor to allow for uncertainties in daily set-up and internal tumor motion.  These uncertainties can be caused by internal movement, e.g. due to respiration.  In image guided radiotherapy (IGRT), two and three-dimensional imaging is used to help better deliver radiation therapy to cancerous tumors. Tijs: [0007] L.1-7.  Similarly, each piece of the motion information 305a is information associated with the reference image P1 of the moving subject model and indicating motions of the plurality of motion reference points Q .  . . in a predetermined space, that is, for example, a two-dimensional flat space defined by two axes (for example, an x-axis, a y-axis and the like) perpendicular to each other, and in a three-dimensional stereoscopic space defined by an axis (for example, a z-axis or the like) perpendicular to these two axes in addition thereto. Nakajima: [0084]). 
 
Regarding claim 13, the combined teaching of Tijs, Magnenat-Thalmann and Nakajima teaches the method according to claim 11, wherein at least one of the first three-dimensional surface data, the second three-dimensional surface data or the third three-dimensional surface data is or has been obtained from one or more of a cone-beam (CB), computer-tomographic (CT) image, a magnetic resonance (MR) image, a depth-image, a parallax image, and/or an anatomical atlas describing the body part of the patient (e.g., For effective operation of the radiotherapy system, it is necessary to include a margin of normal tissue around the tumor to allow for uncertainties in daily set-up and internal tumor motion.  These uncertainties can be caused by internal movement, e.g. due to respiration.  In image guided radiotherapy (IGRT), two and three-dimensional imaging is used to help better deliver radiation therapy to cancerous tumors. Tijs: [0007] L.1-7. In this example, the monitoring means are cameras 12, but many alternative position measuring means may be utilized.  For example, pressure or heat sensors in the table may detect contact with the patient 20 or diagnostic imaging tools like MRI, PET and CT scanning equipment may monitor the patient's position and/or posture. Tijs: [0027] L.3-8.  Similarly, each piece of the motion information 305a is information associated with the reference image P1 of the moving subject model and indicating motions of the plurality of motion reference points Q .  . . in a predetermined space, that is, for example, a two-dimensional flat space defined by two axes (for example, an x-axis, a y-axis and the like) perpendicular to each other, and in a three-dimensional stereoscopic space defined by an axis (for example, a z-axis or the like) perpendicular to these two axes in addition thereto. Nakajima: [0084]). 

Regarding claim 14, the claim is a memory device claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Tijs further teaches that “The carrier of a computer program may be any entity or device capable of carrying the program.  For example, the carrier may include a storage medium, such as a ROM, for example a CD ROM or a semiconductor ROM, or a magnetic recording medium, for example a floppy disc or hard disk.” (Tijs: [0037] L.1-5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tijs in view of Magnenat-Thalmann as applied to claim 15 and further in view of Nakajima (2013/0050225).

Regarding claim 16, the claim is a system claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.

Response to Arguments
Applicant’s arguments filed on March 26, 2021 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant argued on p. 13 para. 3 lines 1-8 that “Without necessarily conceding the Examiner's position relative to the Tijs and Nakajima references, which applicant does not, amendments have been tendered to each of independent claims 1, 14, and 15 herein to clarify the claimed embodiments. In particular, these claims have been amended to clarify that the method and system acquires first and second three-dimensional surface data that each describe an outer contour of a body part of a patient at respective first and second points in time, and determines first and second skeleton model data based on the first and second three-dimensional surface data, wherein the first and second skeleton model data describes first and second geometries of one or more rigid anatomic structures of the patient.”
The examiner applied an additional reference of Magnenat-Thalmann to teach that “We present two complementary methodologies to automatically generate 3D surfaces of human bodies including internal bones. The first methodology is a data-driven approach and uses a database of human bodies in conjunction with a learning model synthesizer to create 3D surfaces subject to desired shape and size. In the second methodology, we use medical scanning devices to capture the internal anatomy of the individual and reconstruct 3D surfaces of bones. The final result is an animatable human body including skin external surface as well as the internal skeleton.” (Magnenat-Thalmann: Abstract) and “In this paper we combine two complementary methodologies to obtain individual characters including both the external skin envelope and the internal skeleton. As a first process, we take measurements at predefined body regions of the subject and we generate automatically the body surface, and second, we scan the individual body and reconstruct the bones from the medical images. Registration of both models is therefore straightforward using information on joints centers.” (Magnenat-Thalmann: sec. 1 para. 2 L.1-10).
Therefore, surface data of Tijs are 3D scanned data of body surface and the bones (skeleton) is reconstructed by registration using information on joint centers.  
Magnenat-Thalmann further teaches that “In animation field, the skeleton is no more restricted to stick figures but is represented by the real shape of the bone leading to better accuracy in motion simulation” (Magnenat-Thalmann: sec. 1 para. 2 L.15-18) and the animation of body part is interpreted as movement of the body part at different times (that is, different position of the geometry of the body part at different times).
For details, please see rejections to the claims 1, 14 and 15 above.
R2.	The applicant argued on p. 12 para. 3 lines 1-4 that “It is respectfully submitted, however, that there is nothing in the Tijs disclosure that teaches that the cameras 12 shown in Fig. 1 are capable of obtaining three-dimensional images of the patient and, further, there is nothing in the Tijs disclosure that teaches acquiring three-dimensional surface data that describes an outer contour of a body part of the patient.”
The examiner disagreed respectfully.  Tijs teaches that “The system comprises means 12 for monitoring positions of at least two different body parts of the patient 20.  In this example, the monitoring means are cameras 12, but many alternative position measuring means may be utilized.  For example, pressure or heat sensors in the table may detect contact with the patient 20 or diagnostic imaging tools like MRI, PET and CT scanning equipment may monitor the patient's position and/or posture.  Because PET and CT based positioning means is usually already integrated in the LINAC radiotherapeutic system, e.g. for following tumor positions, the use of PET and/or CT scanning equipment for monitoring the position of the different body parts is a very suitable option.  Instead of or in addition to monitoring positions, also equipment for measuring movement or velocities of body parts may be used because that is essentially the same as measuring position changes.” (Tijs: [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611